Citation Nr: 1535444	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-27 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for degenerative joint and disc disease of the cervical spine for the period prior to December 15, 2014, and for a rating greater than 20 percent for the period from December 15, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The September 2012 statement of the case addressed the rating assigned for the cervical spine disorder and also included the issues of service connection for a lumbar spine disorder and for a head injury.  In the October 2012 VA Form 9, the Veteran indicated that he wanted to appeal the cervical spine issue only and all other issues were dropped.  As the issues of service connection for a lumbar spine disorder and for a head injury were not perfected on appeal, they are not for consideration at this time.  

In April 2015, the Veteran was notified that a videoconference hearing was scheduled for June 2015.  The Veteran subsequently withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2015).  

The Board acknowledges that additional evidence was added to the electronic claims folder following certification of the appeal to the Board.  The relevant evidence was addressed in the April 2015 rating decision.  Additionally, in the July 2015 Appellant's Brief, the representative indicated that they waived RO jurisdiction of any relevant evidence added to the record since the September 2012 statement of the case.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  





FINDINGS OF FACT

1.  In April 2015, the RO increased the rating for degenerative joint and disc disease of the cervical spine to 20 percent effective December 15, 2014; in a June 2015 statement, the Veteran indicated he was satisfied with the 20 percent rating.  

2.  For the period prior to December 15, 2014, the Veteran's degenerative joint and disc disease of the cervical spine was not manifested by forward flexion greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  For the period from December 15, 2014, the criteria for withdrawal of an appeal concerning the claim of entitlement to a rating greater than 20 percent for degenerative joint and disc disease of the cervical spine are met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  For the period prior to December 15, 2014, the criteria for an initial rating greater than 10 percent for degenerative joint and disc disease of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

By correspondence dated in December 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice how VA assigns disability ratings and effective dates.  The evaluation issue is downstream and as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Additional notice is not required.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment and personnel records, VA medical center records, private medical records, and Social Security Administration (SSA) records.  The Veteran was provided VA cervical spine examinations in January 2010 and March 2015.  The examinations contain findings adequate for rating purposes and further examinations are not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2015).  

Analysis

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In a June 2015 statement, the Veteran indicated that he was satisfied with the grant of 20 percent and he requested to withdraw his appeal.  As the appellant is satisfied with the 20 percent rating, there remain no allegations of errors of fact or law for appellate consideration as concerns the issue of entitlement to a rating greater than 20 percent for the period from December 15, 2014.  Accordingly, the Board does not have jurisdiction over it and it is dismissed.  

In the July 2015 Appellant's Brief, the representative stated that while the Veteran appreciated the partial increase, he was contesting the effective date of the increase.  Thus, the issue of entitlement to an initial rating greater than 10 percent for a cervical spine disorder for the period prior to December 15, 2014 remains for consideration.  

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Diagnostic Code 5242 (degenerative arthritis of the spine) is evaluated under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

On VA examination in January 2010, the Veteran reported posterior neck musculoskeletal pain which impacted daily activities and employment opportunities.  He reported decreased motion, stiffness, weakness, spasms and moderate constant pain occurring daily.  He also reported flare-ups but denied incapacitating episodes.  He did not use any devices or aids and was able to walk 1 to 3 miles.  On physical examination, posture, head position, and gait were normal.  There was no ankylosis of the cervical spine.  Objective abnormalities of the cervical sacrospinalis included guarding, but this was not severe enough to result in abnormal gait or abnormal spinal contour.  Motor strength was 5/5 in the upper extremities, muscle tone was normal and there was no muscle atrophy.  Sensory examination of the upper extremities was normal and reflexes were 2+.  Range of motion of the cervical spine was: flexion 0 to 45 degrees; extension 0 to 45 degrees; left and right lateral flexion 0 to 45 degrees; and left and right lateral rotation 0 to 80 degrees.  There was pain on motion but no additional limitations after repetitive motion.  X-rays of the cervical spine showed advanced degenerative changes; and disc space narrowing and foraminal encroachment noted at the C5-C6 and C6-C7 levels.  Effects on usual daily activities were noted.  

In February 2010, the RO granted service connection for degenerative joint disease, cervical spine and degenerative disc disease with disc space narrowing and foraminal encroachment at C5-6 and C6-7 levels and assigned a 10 percent rating effective December 8, 2009.  

In February 2010, the Veteran submitted lay statements from family and friends.  These statements attest that he continued to experience neck pain which interfered with his daily activities.  Following review of this evidence, in March 2010, the RO continued the 10 percent rating.  The Veteran subsequently perfected an appeal of this issue.  

VA medical records show that the Veteran was on chronic NSAID therapy with ibuprofen for his cervical spine condition.  In his April 2010 notice of disagreement, the Veteran argued that his neck was worse than 10 percent.  In his October 2012 VA Form 9, he reported that his range of motion was greatly reduced.  

VA records show the Veteran presented to the VA emergency room in November 2014.  He complained of a sharp pain to the right neck since Friday when he lifted a garbage bag to throw in the dumpster.  On physical examination, cervical spine motion was decreased in all planes and there was tenderness on the right and posteriorly.  There was no overt spasm.  Neurologically, deep tendon reflexes were intact in all extremities.  X-rays showed moderate degenerative changes.  Diagnosis was acute cervical strain and degenerative joint disease.  

On December 15, 2014, the Veteran submitted a statement which the RO considered as a claim for increase.  The Veteran underwent additional VA examination in March 2015, which showed forward flexion of the cervical spine to 20 degrees.  In April 2015, the RO increased the rating for the service-connected cervical spine disorder to 20 percent from December 15, 2014, resulting in staged ratings.  

As discussed above, the Veteran is satisfied with the 20 percent rating beginning December 15, 2014.  Thus, this discussion will focus on whether a 20 percent rating was warranted prior to that date and a detailed discussion as to subsequent evidence is not needed.  In the July 2015 Appellant's Brief, the representative pointed to the October 2012 substantive appeal, wherein the Veteran stated that his range of motion was greatly reduced.  

In considering the evidence, the Board acknowledges the Veteran's complaints of pain and reduced motion and notes he is competent to report these symptoms and their effects on his daily activities.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay persons are competent to report on that of which they have personal knowledge).  The Board further acknowledges the November 2014 VA record that shows an acute cervical strain with reduced motion in all planes, but notes that specific range of motion findings were not provided.  On review, the evidence prior to December 15, 2014 simply does not establish forward flexion greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and the criteria for a 20 percent rating are not met or more nearly approximated.  In making this determination, the Board does not find adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors.  

In deciding this claim, the Board observes that the requirements for a 20 percent rating were not shown until the March 2015 VA examination, but the earlier date was assigned by the RO because they were treating the issue as a new claim for increase.  The Board will not disturb the date assigned, but finds no basis for assigning a 20 percent rating prior to that date.  

The Veteran is not shown to have associated objective neurologic abnormalities and separate ratings are not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula at Note (1).  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code considers limitation of motion and contemplates functional impairment due to pain on motion and other factors.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the cervical spine disability, the Veteran is service-connected for unspecified depression with anxious distress, tinnitus, and left ear hearing loss.  The only issue being decided at this time is the evaluation for the cervical spine disorder.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  

In May 2015, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, wherein he indicated that he was currently working 40 hours per week and had been since 2013.  In June 2015, the RO notified the Veteran that he did not qualify for individual unemployability benefits.  Under these circumstances, the Board finds no basis for inferring an additional claim pursuant to Rice.  



ORDER

For the period prior to December 15, 2014, entitlement to an initial rating greater than 10 percent for degenerative joint and disc disease of the cervical spine is denied.  

For the period from December 15, 2014, the claim of entitlement to a rating greater than 20 percent for degenerative joint and disc disease of the cervical spine is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


